Citation Nr: 1035445	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-00 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether the character of the appellant's discharge for his 
period of service from August 1991 to December 2002 is a bar to 
eligibility for VA compensation benefits.  

2.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).  

3.  Entitlement to service connection for an acquired psychiatric 
disorder.  

4.  Entitlement to service connection for a substance abuse 
disability.  

5.  Entitlement to service connection for a back disability.  

6.  Entitlement to service connection for a respiratory 
disability.  

7.  Entitlement to service connection for hypertension.  




REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The appellant had honorable active service from July 1983 to 
August 1, 1991.  He was discharged under other than honorable 
conditions from an August 2, 1991 to December 12, 2002 period of 
service.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 administrative decision and an April 
2007 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In June 2008, after the RO last reviewed this matter, the 
appellant submitted argument and evidence to the Board.  The 
evidence consisted of two pages of photocopied drug prescriptions 
from the Apalachee correctional facility.  All prescriptions are 
dated in 2008.  The prescriptions were for were Ibuprofen, 
Sertraline, Lovastatin, Genfiber, and Amlodipine.  Also included 
was a product label for Flunisolide.  The appellant explained 
that he received Ibuprofen for back pain, Sertraline for anxiety, 
Lovastatin for hypertension, Flunisolide for sinusitis, 
Amlopidine for cholesterol control, and GenFiber because he has 
difficulty with bowel movements.  

The Board does not dispute that the appellant receives the 
prescribed substances for the above stated reasons.  Nor does the 
Board dispute that the appellant currently has back pain, 
anxiety, hypertension, sinus problems, less than ideal 
cholesterol levels, or difficulty with bowel movements.  The 
Board is not denying his claims for lack of showing of current 
back disabilities, sinus problems, hypertension or anxiety.  The 
submitted evidence does not tend to prove that the appellant had 
any of these conditions during his period of honorable service or 
that any of these conditions is related to that service.  Hence, 
this evidence is not pertinent to the appellant's claims and 
there is no reason to seek a waiver of consideration of the 
evidence by the RO in the first instance or to remand the matter 
for RO consideration of the evidence in the first instance.  
38 U.S.C.A. § 20.1304 (2009).  

In June 2010, the appellant submitted more evidence, this time 
waiving RO review of the evidence in the first instance.  

In a January 2009 decision the Board denied the appeal as to the 
issues listed on the title page of the instant decision.  The 
appellant appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Veterans Court).  In September 2009 the 
Veteran's Court granted a joint motion of the appellant and the 
Secretary of Veterans' Affairs (the Parties), vacated that 
portion of the January 2009 decision that denied the appeal as to 
the issues cited above, and remanded the matter to the Board for 
compliance with the instructions in the joint motion.

The sole basis of the joint motion was the Court's decision in 
Gardner v. Shinseki, 22 Vet. App. 415 (2009), issued in March 
2009, two months after the Board issued the decision in this 
case.    


FINDINGS OF FACT

1.  The appellant was discharged from August 2, 1991 to December 
12, 2002 service because of offenses of moral turpitude following 
his sexual assault of his children.   

2.  The appellant did not commit the offenses of moral turpitude, 
that resulted in his discharge from the period of service from 
August 2, 1991 to December 12, 2002, due to disease.  

3.  The claim for service connection for a substance abuse 
disability was filed in July 2005.  

4.  A substance abuse disability was not caused or made worse by 
a service-connected disability.  

5.  An acquired psychiatric disability, a back disability, a 
respiratory disability, and hypertension did not have onset 
during the appellant's period of honorable service and are not 
etiologically related to that service.  

6.  The appellant has not been diagnosed with PTSD in accordance 
with the DSM- IV.  

7.  Any current PTSD resulted from events occurring after the 
appellant was separated from honorable service.  


CONCLUSIONS OF LAW

1.  The appellant was discharged under dishonorable conditions 
for the period of service from August 2, 2991 to December 12, 
2002, and is barred from VA compensation benefits that may 
otherwise derive from that period of service.  38 U.S.C.A. § 5303 
(West 2002); 38 C.F.R. §§ 3.12, 3.354 (2009).  

2.   The criteria for service connection for PTSD, a back 
disability, and respiratory system disabilities have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2009).  

3.  The criteria for service connection for an acquired 
psychiatric disability and for hypertension have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008)  

4.  The claim for service connection for substance abuse is 
precluded by law.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 
3.1(m), 3.301(a), (d) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Three facts in this case are clear:  (1) The Veteran repeatedly 
sexual assaulted his children during active service; (2) the 
January 2009 Board decision was vacated and remanded by the Court 
solely on the basis of a Court decision not addressed by the 
Board that was issued two months after the Board decided this 
case; and (3) the Veteran's attorney received an attorney fee 
payed by the federal government in the amount of $2504.16 
(pursuant to the Equal Access to Justice Act [EAJA], 28 U.S.C. § 
2412(d) and U.S. Vet. App. R. 39) because it is alleged that the 
position of the Secretary at the administrative level (in the 
form of the Board's January 2009 decision) was not 
"substantially justified" (notwithstanding the fact that the 
sole basis of the joint motion was a Court decision that did not 
exist at that time the Board issued the decision).  See 28 U.S.C.  
§ 2412(d); Chesser v. West, 11 Vet. App. 497, 499 (1998); Bazalo 
v. Brown, 9 Vet. App. 304, 308 (1996) (en banc), rev'd on other 
grounds sub nom, Bazalo v. West, 150 F.3d 1380, 1384 
(Fed.Cir.1998).  

Character of discharge

The appellant seeks VA disability compensation benefits.  
Entitlement to such benefits depends, in part, on whether the 
appellant was discharged from military service under dishonorable 
conditions.  Of record is a DD 214 showing that the appellant was 
honorably discharged from a period of service with the Coast 
Guard from January 3, 1983 to August 1, 1991.  Another DD 214 
shows that the appellant was discharged under other than 
honorable conditions from a period of service with the U.S. Coast 
Guard from August 2, 1991 to December 12, 2002.  

Only the character of discharge from the latter period of service 
is at issue.  

In an administrative decision, dated in January 2006, the RO 
determined that the appellant's discharge from the August 2, 1991 
to December 12, 2002 period of service was under dishonorable 
conditions and thus he is barred from entitlement to VA 
compensation for disability arising out of that period of 
service.  He was informed of that decision in a letter dated in 
May 2006.  

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars found at 
38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars 
listed in 38 C.F.R. § 3.12(d).  The legal criteria provides that 
a discharge or release because of one of the following offenses 
is considered to have been issued under dishonorable conditions:  
(1) acceptance of undesirable discharge in lieu of trial by 
general court-martial; (2) mutiny or spying; (3) offense 
involving moral turpitude (this includes, generally, conviction 
of a felony); (4) willful and persistent misconduct; and (5) 
homosexual acts involving aggravating circumstances and other 
factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  

A discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  

A discharge or release from service under one of the conditions 
specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits 
unless it is found that the person was insane at the time of 
committing the offense.  38 C.F.R. § 3.12(b).  According to 38 
C.F.R. § 3.354(a), an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except when 
a psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation from 
his normal method of behavior; or who interferes with the peace 
of society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides.  

The phrase "due to a disease" applies to all three 
circumstances provided in 38 C.F.R. § 3.354(a).  Zang v. Brown, 8 
Vet. App. 246, 253 (1995).  

38 C.F.R. § 3.354(b) provides that, when a rating agency is 
concerned with determining whether a appellant was insane at the 
time he committed an offense leading to his court-martial, 
discharge or resignation, it will base its decision on all the 
evidence procurable relating to the period involved, and apply 
the definition in paragraph (a) of this section.  

In March 2009, the Veterans Court issued a decision in which it 
clarified the parameters of analysis for determining whether a 
claimant was insane at the time that he or she committed acts 
leading to a discharge where the character of the discharge would 
be a bar to VA disability compensation benefits.  See Gardner v. 
Shinseki, 22 Vet. App. 415 (2009).  The Court made clear that the 
standard of determining insanity was confined to that set out in 
38 C.F.R. § 3.354(a) and did not include elements of whether the 
claimant was able to discern the effects of his behavior or 
whether any disease placed his mental capacity beyond his 
control.  Id. at 420.  

In the Board decision that led to Gardner, the Board had referred 
to evidence from April 1969 through February 1971 to find that he 
was not insane at the time of the offense but that none of that 
evidence considered Mr. Gardner's mental state at the time of the 
August 1968 event that led to his discharge.  Id.  The Veterans 
Court stressed that it is the time frame for the offenses during 
which the Board must determine whether the claimant was 
"insane".  Id. at 420-421.  

Of record in the case before the Board is an October 2002 
memorandum addressed to the appellant, in which a Captain of the 
U.S. Coast Guard informed the appellant that he was initiating 
action to administratively separate the appellant from the Coast 
Guard.  This memorandum explained that the separation was due to 
the appellant's arrest by civil authorities for twenty counts of 
sexual assault on a victim between the age of 12 and 18, ten 
counts of lewd and lascivious behavior on a victim of that same 
age, four counts of giving alcohol to someone under the age of 
21, and three counts of distributing obscene material to a minor.  

Also specified in the memorandum is that the appellant, though 
not yet tried on the charges, and had admitted to authorities 
that he did, in fact, commit these acts.  

A Santa Rosa County Sherriff's office offense report, dated in 
September 2002, shows that the sexual assault, lewd and 
lascivious behavior, and distributing obscene material to a minor 
are felonies under applicable state law.  That report also 
provides considerable detail as to the crimes charged.  The Board 
finds that the evidence in this case overwhelming supports a 
finding that the Veteran is guiltily of the acts cited.  The 
reports are highly detailed.   

The Coast Guard memorandum went on to state that the extreme 
nature of these acts and the appellant's lack of integrity and 
moral fortitude showed that he could no longer be a trusted and 
viable member of the Coast Guard.  

Also stated in this memorandum is that the appellant had the 
right to present disagreement as to this action before an 
administrative separation board and to have military counsel 
present his case in his absence.  A November 2002 memorandum from 
the appellant to a military commanding officer shows that the 
appellant consulted with a military lawyer and waived his right 
to an administrative separation board.  

An ADMINISTRATIVE REMARKS dated in December 2002, documents that 
the appellant was discharged from active duty by reason of 
misconduct.  

Documents from the Florida Department of Corrections internet 
site, dated in July 2005, show that the appellant has been 
incarcerated at the Apalachee correctional facility since 
February 2004.  Sentences were of 15 years and 10 years for 
battery of a 12 to 15 year old victim with expected release date 
in May 2027.  

This is evidence that the appellant was convicted of felonies 
consistent with the information stated in the Coast Guard 
memorandums and the sheriff's office report.  

In a July 2006 statement, the appellant requested that VA 
consider that he was insane for VA purposes when he committed the 
offenses leading to his other than honorable discharge, or 
alternatively, that VA consider the offenses as minor in light of 
the length, nature and circumstances of the appellant's service.  
He has submitted numerous documents that show that he was found 
to have exceptional service and superior performance at different 
times during his service.  

Notwithstanding the positive aspects of the appellant's service, 
the Board finds that the offenses that led to his discharge 
cannot be construed as "minor" misconduct.  He was convicted of 
felonies based upon sex crimes involving a minor child victim.  
The provision for taking into consideration otherwise honest, 
faithful and meritorious service to find an offense to not be 
willful and persistent misconduct refers to "minor" offenses.  
The offenses which led to the appellant's discharge were acts of 
moral turpitude.  Given the extreme nature of these acts, as 
reflected by his considerable prison sentences, the Board will 
not find these to be "minor" offenses in any way, shape, or 
form.  

Based on the above, absent a finding that the appellant was 
insane at the time he committed these offenses, the character of 
his discharge from that latter period of service is dishonorable.  

The Board finds that the appellant was not insane at the time 
that he committed the offenses that led to his discharge.  In 
making this determination, the Board has reviewed all evidence of 
record relating the period involved in detail.  There is no 
indication that all procurable evidence relating to that period 
is not of record.  

Included in the sheriff's office offense report are statements 
from the appellant's spouse and children.  These statements 
document that the appellant had a history of physically abusing 
his spouse and children and that the appellant abused alcohol.  
The only behavior that his spouse characterized as unusual was 
the appellant's requirement that his children bathe with him.  
His spouse reported that a week prior to his arrest he sat in a 
chair with a gun and drank alcohol, at some point he told his 
spouse that he was going to kill himself.  The Board finds that a 
threat of suicide, however, does not meet the definition of 
insanity.  

Also reported in the offense report is the child victim's 
statement that the appellant was physically and sexually abusive 
when he drank.  She reported that he sexually abused her every 
time they showered together.  

That the appellant was under the influence of alcohol during the 
commission of some of the offenses that led to his discharge does 
not show that he was insane.  

The county offense report is dated in early August 2002.  In that 
report the appellant's spouse reported events that occurred in 
January, February, and August 2002.  This report also indicates 
events consistent with the felonies for which the appellant was 
convicted over a period of time prior to August 2002.  Based on 
this evidence the relevant time frame to be examined as to 
whether the appellant was insane is that period ending in 
approximately August 2002.  To the extent that the evidence of 
record from any period after August 2002 addresses that period 
from August 2002 and earlier, the Board finds such evidence 
relevant.  

The appellant's military health record is associated with the 
claims file.  Most of the entries with regard to mental health 
treatment are from August 2002.  The earliest dated reports of 
mental disease or symptoms typically attributed to psychiatric 
disease are from February1999.  

A February 1999 telephone consultation documents that the 
appellant phoned to discuss medications.  He reported insomnia 
with terminal insomnia and the plan was to try the medication 
Ambient.  He also reported constant anxiety and the plan was to 
the medication Buspar.  There are reports following that 
consultation for physical conditions, such as elevated blood 
pressure, and back pain, and a fishing hook injury of his wrist, 
but no more mention of any symptom attributed to a psychiatric 
disease until September 18, 2001.  

The Board finds that this report from February 1999 is not 
evidence that the appellant was insane; it does not show that he 
had committed or was at risk to commit the offenses that led to 
his discharge.  

The September 18, 2001 treatment note documents that the 
appellant had sleep difficulties, decreased concentration, 
feelings of worthlessness, feelings of impending doom, and that 
he complained of muscle pain at night.  This report states that 
the appellant has a long history of anxiety disorder and 
depression.  He denied suicidal or homicidal ideation and was 
currently being treated with Prozac which he reported was not 
working.  Objectively he appeared very anxious and was unable to 
sit still but did have good eye contact.  His mood/affect was 
described as anxious.  The assessment was to rule out panic 
attack and depression and the note indicates that he had an 
anxiety disorder.  The plan was for mental health consult.  

Psychiatry notes document that on September 25 and 27 of 2001 the 
appellant was seen on an outpatient basis at the Naval Hospital 
Pensacola by "H.W.S." a physician in psychiatry.  He denied 
suicidal ideation or subjective depression but reported a greater 
than 10 year history of chronic anxiety.  The September 25 note 
indicates that he had previously been treated with Prozac, 
Buspar, and Lonapin without benefit.  His past history was 
notable for self report of prior alcohol overuse but with no 
formal diagnosis and the appellant reported that he had not used 
alcohol for about 10 years.  The clinician rendered an impression 
of general anxiety disorder, remarked that the appellant's 
primary complaint that day was that he had insomnia, and included 
a plan for the discussion of the pros and cons of Trazadone 
prescription to treat the insomnia.  

The note from September 27 documents the appellant's report of 
beneficial results as to his insomnia treatment.  Exploration of 
overall symptoms included the appellant's report that he was not 
depressed, but was irritable, had anhedonia, anxiety, insomnia, 
and a decrease in motivation.  The physician rendered an 
impression was general anxiety disorder with depressed mood and 
rule out major depressive disorder.  The plan was to continue 
Trazodone treatment and the physician discussed options for 
different medications - Effexor as opposed to Wellbutrin.  

Dr. H.W.S. saw the appellant on October 10, 2001 during which 
time the eternal reported that he was getting sleep benefit from 
the Trazodone but the Effexor resulted in an increase in anxiety, 
nervousness, and appetite, as well as orgasmic difficulty.  The 
physician noted that the appellant was concerned about letting 
the physician know about the full spectrum of his symptoms, 
including decreased self esteem, irritability, the perception 
that others were speaking ill of him, and a decrease in 
motivation, but that he had no overt subjective sense of 
depression but rather a lack of happiness.  Mental status 
examination was otherwise notable for lack of thought or 
perceptual disorder and no evidence of suicidal or homicidal 
ideation.  The physician stated that the appellant's judgment was 
intact.  

An impression was rendered of major depressive disorder with 
prominent anxiety secondary symptoms versus independent anxiety 
disorder.  The physician stated that review of the appellant's 
use of analgesics over the past 6 months revealed no 
inappropriate use.  The plan was to continue the Trazodone and 
try a trial of Zoloft with a reserve option involving Wellbutrin 
or other augmentation if needed.  

This physician again saw the appellant on November 1, 2001.  The 
appellant reported extreme anxiety and agitation as well as non-
specific anger as well as side effects from the Zoloft consisting 
of decreased libido and orgasmic inhibition.  His mood symptoms 
were described by the physician as largely anxiety and only 
secondary subjective decrease in mood.  The physician revised the 
diagnosis from major depression to depressive disorder not 
otherwise specified.  The plan was to follow-up in one month and 
adjust medication including a trial with Wellbutrin.  

December 26, 2001 notes from this physician show that the 
appellant related that his current medication was "working 
great" and that he had an increase in confidence at home and 
work.  He reported that his family and friends hand noticed how 
relaxed and calm he appeared.  The physician concurred as to his 
appearance - remarking that mental status examination revealed 
that he was relaxed, and that he had full and appropriate affect.  

The Ritalin treatment was discussed as far as the U.S Navy or 
Coast Guard policy for such treatment of active duty personnel.  
The physician stated that his only criterion for where there may 
be a problem is "cases of such severity where in pt unable to 
complete mission and or becomes burden to command if denied 
access to psych care.  I feel this not the case [because] this 
pt, as reflected by past performance, promotions, evals well 
prior to recent Rx."  He rendered an impression of depressive 
disorder not otherwise specified with anxiety largely in 
remission and attention deficit disorder with good response to 
medication.  The plan was for follow-up in three weeks.  

On January 1, 2002 the appellant was seen at the Health Sciences 
Division of a Coast Guard command in Mobile, Alabama for follow-
up regarding anxiety versus ADHD.  The clinician, a physician, 
indicated that objectively the appellant was very animated in 
conversation, stayed on topic, had a cogent rational discussion, 
and was appropriately quiet.  

January 11, 2002 notes document that the appellant was seen for 
follow-up regarding anxiety versus attention-deficit-
hyperactivity disorder.  Most recent diagnoses had been 
depression not otherwise specified with anxiety - in remission 
and attention deficit disorder.  He was described as doing well.  
Current medications were Ritalin, Inderal, Trazodone, and 
Wellbutrin.  Objectively he was very animated but stayed on 
topic, and engaged in cogent rational discussion, and was 
appropriately quiet.  Assessment was depression in remission and 
attention deficit disorder.  The plan was to continue the current 
medication and consider another medication, Clonidine.  

This is the last treatment note prior to when the appellant's 
arrest that culminated in his felony convictions.  

The Board finds that these notes are not evidence that the 
appellant was insane and actually provide highly probative 
evidence against such a finding.  The notes tend to show that he 
was not at risk to, due to disease, to commit the offenses that 
led to his discharge.  That he was viewed by mental health 
professionals as, essentially, doing fine with all but his 
attention deficit disorder in remission tends to show that he was 
not insane under 38 C.F.R. § 3.354(a).  It does not follow that, 
if the appellant's disease was such as to place at risk others of 
sexual assault that the treatment notes would have been of the 
nature that they were.  

The Board is not substituting its own medical opinion in this 
case.  See Colvin v. Derwinski, 1 Vet. 171, 175 (1991).  The 
Board is simply citing to medical records and finding that such 
evidence provides highly probative evidence against the claim 
that the Veteran was "insane", under VA law, at the time in 
question.   

For example, the December 2001 treatment notes include the 
physician's remarks that indicate that the appellant's disease 
was not all that significant, providing highly probative evidence 
against this claim of "insanity".  

An emergency care and treatment note from July 31, 2002 documents 
that the appellant was seen in the emergency room for mental 
evaluation post release from incarceration post child abuse and 
domestic violence.  He was negative for suicidal or homicidal 
ideation but had complained of suicide while arguing with his 
spouse.  Current medications are listed as Bupropion 
(Wellbutrin), Methylphreniate (Ritalin), and Trazodone.  He was 
assessed with dysthmia.  

The next report is from August 1, 2002.  These notes, signed by a 
social worker, document that the appellant was referred for 
evaluation secondary to his arrest for reportedly striking his 
daughter, an event that the social worker had been told was 
thought to be related to alcohol abuse.  This notes states that 
the appellant had a history of probable depressive disorder in 
good remission.  There is also a reference to attention deficit 
disorder and a prescription for Ritalin and to recent marital 
discord.  Objectively, the appellant was alert and oriented times 
four, had anxious mood and congruent affect, denied suicidal or 
homicidal ideation, was agitated, reported periodic fragmented 
sleep, good appetite and no psychotic factors.  

An Axis I diagnosis was rendered of depressive disorder by 
history, in remission; attention deficit disorder controlled by 
medication; partner - relational problem, rule out alcohol abuse.  
A current GAF score of 60 to 65 was assigned.  

Of note is that GAF scores are typically referred to in Board 
decisions addressing psychiatric disabilities.  VA's Schedule for 
Rating Disabilities, which addresses psychiatric disabilities, is 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 
(2009).  The DSM-IV contains a Global Assessment of Functioning 
(GAF) scale, with scores ranging between zero and 100 percent, 
representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health - illness.  Higher scores correspond to better 
functioning of the individual.  GAF scores ranging between 61 and 
70 are assigned when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but when the individual is 
functioning pretty well and has some meaningful interpersonal 
relationships.  American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed., 1994).  

This GAF score is consistent with the rest of the evidence.  It 
is not consistent that the appellant, described via the GAF score 
as suffering only mild symptoms and functioning pretty well, 
committed the offenses that led to his discharge due to disease.  

Turning back to the evidence, the social worker recommended that 
the appellant return to duty remarking that regulations may 
requires a recommendation by a physician.  Again, if the 
appellant suffered from disease due to which he committed the 
offenses that led to his discharge, it does not follow that a 
mental health professional would have recommended that he return 
to duty.  At that time, clearly the health care provider was not 
of the opinion that the appellant was insane.  

Another August 1, 2002 treatment note signed by a physician is of 
record.  She reported that the appellant had a history of 
depression.  The appellant admitted to her that he drank alcohol 
heavily until 1985, started drinking again in 1999 and since then 
drinks 3 to 4 six packs a month.  She noted that he his history 
of depression which began in 1997 when his father died and which 
was treated with Prozac.  The appellant reported that he was 
still bothered by an automobile accident in which three teenagers 
died but was determined to not be his fault.  He denied the wish 
to harm himself or others and denied any alcohol consumption 
since July 30 or any symptoms of withdrawal.  He reported that he 
was a "geographical bachelor" and that his wife had a 
restraining order against him.  

Objectively, the appellant was clear thinking and reasonable but 
had poor eye contact, blunted affect and was constantly 
fidgeting.  Assessment was depression positive or negative for 
anxiety, mood was severe, and that the appellant had multiple 
stressors and poor management skills which were aggravating or 
causing his condition.  She remarked that he was open and sought 
counseling, that he was temporarily stable but that she had 
serious concerns about his remaining so during the long weekend.  
She recommended counseling.  

The Board must note that although the physician had doubts about 
the appellant remaining stable in the future, at this point he 
had already committed the offenses that led to his discharge so 
concerns as to his future stability, facing a long weekend 
following an arrest, is not evidence that he committed those 
offenses due to disease.  

The appellant continued to receive treatment pursuant to his 
complaints of anxiety and depression until August 12, 2002.  
Observations were that he was agitated and that he fidgeted.  He 
had a blunted affect but was clear thinking.  He was assessed as 
suffering from depression.  The last note is from August 12, 
2002.  

None of this evidence shows that the appellant exhibited, due to 
disease, any deviation from his normal method of behavior, or 
interfered with the peace of society, or had departed from the 
accepted standards of the community to which by birth and 
education he belonged as to lack the adaptability to make further 
adjustment to the social customs of the community.  The evidence 
shows that the appellant had trouble sleeping, was anxious, and 
had some depression; nothing more.  

This is all of the evidence from the time period during which his 
offenses which led to his discharge occurred.  This evidence 
shows that the appellant was not insane.  It is unbelievable that 
mental health professionals, including a physician, would have 
treated the appellant during this time period, not make any 
remark that his disease included any risk that it could or had 
caused a prolonged deviation from his normal method of behavior; 
or there was risk of it causing him to interfere with the peace 
of society; or that there was risk that it would cause him to 
depart from the accepted standards of the community to which by 
birth and education he belongs as to lack the adaptability to 
make further adjustment to the social customs of the community in 
which he resides.  That these mental health professionals 
continually recommended his return to duty and took no measures 
to see that he was removed him from duty is evidence that, at 
that time, that he did not commit the offenses that led to his 
discharge due to "disease".  

The Board finds that the fact that he was prescribed medication 
for depression, anxiety, insomnia and attention deficit disorder 
is not evidence that he committed the offenses of moral turpitude 
that led to his discharge due to disease, simply that he had 
depression, anxiety, insomnia and attention deficit disorder at 
that time. 

Of record is a psychological report signed by James Larson, 
Ph.D., a licensed psychologist and testimony from the appellant's 
sentencing hearing.  This evidence was submitted by the 
appellant's representative.  This evidence is not from the time 
of the offenses that led to the appellant's discharge as those 
offenses were all completed prior to August 2002.  The 
psychological report comes from September 2003, more than one 
year later, and the sentencing hearing transcript comes from 
January 2004.  That being said, the report and transcript do 
reference the crimes and for this reason the Board thus finds 
that the reports are at least relevant evidence.  The Board has 
reviewed the evidence and will explain its analysis of the 
evidence.  In short, these documents do not provide evidence 
favorable to a finding of insanity, actually providing highly 
probative evidence against this claim.  

Of record, is a report of a psychological evaluation, signed by 
Dr. Larson and dated in September 2003.  The appellant reported a 
history of outpatient psychiatric treatment for the two years 
prior to his commission of the felony offenses.  He also reported 
alcohol and prescription drug (Ritalin) abuse going back to 1999, 
a dysfunctional childhood, and treatment for depression, 
attention deficit hyperactivity disorder, and treatment with a 
mood stabilizer.  The appellant reported that he had become more 
depressed than usual in 1998 or 1999 and returned to drinking.  

Mental status examination revealed no psychotic features and the 
psychologist remarked that the appellant's thought processes were 
well organized and reality based, affect was appropriate, 
judgment and memory were grossly intact, and insight into his 
functioning was adequate, all findings that the Board finds 
clearly provides evidence against this claim.  Psychological 
testing was consistent with clinical findings that the appellant 
did not suffer from psychosis.  

More importantly, perhaps most importantly, the psychologist 
explained that the appellant did not relate his alleged criminal 
conduct to signs or symptoms of a major mental disorder, such as 
hallucinations or delusions.  Dr. Larson's report is not evidence 
that the appellant was insane, under VA law, at the time that he 
committed the offenses of moral turpitude that led to his 
discharge.  

Dr. Larson's report documents that appellant provided history 
that he had a learning disability in elementary and/or high 
school.  Dr. Larson commented that the most striking feature of 
the appellant's history was that he was raised in a dysfunctional 
family which included his father beating the whole family.  Dr. 
Larson diagnosed depression, but not psychosis or anything else 
of interest.  Dr. Larson considered there to be possibly 
mitigating factors as to sentencing, stating that "research 
shows that men who are physically abused as children are more 
likely themselves to be at risk for abusing others."  The Board 
would not dispute such a fact, but clearly such a fact does not 
support a finding of insanity under VA law,   

This report does not provide evidence that the appellant 
committed the offenses that led to his discharge due to disease.  
It provides only that there is a statistical correlation between 
two conditions, nothing more.  

Also considered by the Board is the January 2004 transcript of 
the appellant's sentencing hearing in state court.  This included 
testimony by Dr. Larson who explained that the appellant had an 
abusive childhood and that persons from such a background may 
have perverted or distorted views of sexuality and are at higher 
risk of committing sexual assault.  Sentencing transcript at 16.  

This testimony was not offered to show that the appellant 
committed his offenses due to disease.  Rather, the testimony 
focused on the recidivism rates of certain offenders.  Id at 18.  
In response to a question from the appellant's criminal attorney 
as to whether the appellant was hallucinating or had altered 
perceptions during commission of his crime, Dr. Larson opined 
that the appellant was not psychotic but that sexual offenders 
typically have strong distortions of emotion and perception, 
believing that the victim is encouraging the abuse.  Id.  Dr. 
Larson also testified that he believed that at the time that the 
appellant committed his crimes he was focused on his own 
immediate emotional needs and personal needs, gratifications.  
Id. at 19.  

The submitted portion of the trial transcript ends at page 19.  
Midway through page 19, the assistant state attorney began cross 
examination of Dr. Larson.  Clearly, the transcript was not 
submitted in its entirety and reflects only that portion of the 
hearing that the appellant wishes the Board to review.

Regardless, the portion of the transcript that was submitted is 
unfavorable to the appellant.  In essence, Dr. Larson's testimony 
was not that the appellant acted due to disease, but rather that 
the appellant placed his own gratifications ahead of that of the 
minor child victim.  This is not evidence that the appellant 
committed the offenses that led to his discharge due to disease.  

The Board does not find these reports of the appellant's behavior 
to show that he interfered with the peace of society, deviated 
from the accepted standards of his community, or had prolonged 
deviation from his normal method of behavior, due to disease.  

The Board recognizes this evidence is from a time after the 
offenses occurred.  The Board merely finds it is not evidence 
favorable to a finding that he was insane at the time of the 
offenses, nothing more.  

Other evidence submitted by the appellant includes abstracts from 
medical journals.  This evidence only shows the incest occurs in 
the military and that some persons who commit sexually violent 
crimes also have psychiatric disorders or score differently on a 
personality inventory test than others.  The studies are general 
findings from persons other than the appellant and none of the 
evidence shows that the persons, let alone the appellant, commit 
the crimes due to disease.  This evidence, therefore, does not 
show that the appellant committed the acts that led to his 
discharge due to disease, providing evidence of highly limited 
probative value.

The appellant's argument that he committed the offenses that led 
to his discharge due to disease is not competent evidence.  
Although not a typical etiology question, the question of whether 
he committed the offenses that led to his discharge is a question 
not subject to non-expert evidence opinion and the case law 
addressing expert and non-expert evidence offers guidance.  

There is no bright line rule that laypersons are not competent to 
offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent 
medical evidence is necessarily required when the determinative 
issue is medical diagnosis or etiology).  Whether a non-expert is 
competent to provide an opinion as to the etiology of a condition 
depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) drew from Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) to explain its holding.  Id.  In Jandreau, the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  In a footnote in 
Jandreau the Federal Circuit addressed whether a layperson could 
provide evidence regarding a diagnosis of a condition and 
explained that "[s]ometimes the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the appellant seeks to offer etiology opinions rather 
than provide diagnoses, the reasoning expressed in Jandreau is 
applicable.  He does not state that he was ever told by a medical 
professional that he committed the acts at issue due to disease, 
whether he committed those acts due to disease is not 
determinable by observation with the five senses, and there are 
no symptoms attributed to his diagnosed psychiatric conditions 
that have been related by a medical professional as leading to 
the commission of those acts.  The question is too complex to be 
addressed by a non-expert.  

The evidence provided by mental health experts from the 
appellant's service treatment records tends to show that he did 
not commit the crimes that led to his discharge due to disease.  
As explained above, that mental health professionals treated him 
and always recommended his return to duty and commented that he 
essentially was doing well; this is evidence against a finding 
that he was insane, under VA law, at the time that he committed 
the crimes that led to his discharge.  There is no competent 
evidence of record tending to show that he committed those crimes 
due to disease.  

Based on the evidence procurable from the time of the offenses 
which led to the appellant's discharge, the Board finds that the 
appellant was not insane at the time that he committed those 
offenses.  

For the reasons stated above, the Board finds that the 
appellant's discharge/release from the period of service from 
August 2, 1991 to December 12, 2002 was because of offenses 
involving moral turpitude and that he was not insane at the time 
of those offenses.  The evidence as to this matter is not so 
close as to call for application of the benefit of the doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Service connection

The appellant had honorable service for the period from July 1983 
to August 1, 1991.  The Board has considered whether service 
connection is warranted for injury or disease that had onset or 
is etiologically related to this period of service.  

In May 2005, VA received a claim from the appellant for service 
connection for PTSD.  In July 2005, VA received another claim 
from the appellant for service connection for PTSD, addiction, 
depression, and anxiety.  In a letter dated in October 2006, the 
appellant's attorney stated as follows:

I recently had an opportunity to review 
[the appellant's] service medical records.  
In addition to psychological problems these 
records reveal upper extremity problems, 
chronic back and neck pain, respiratory 
problems, eye problems, hypertension, a jaw 
injury, lower extremity injuries, substance 
abuse, a concussion, a collapsed lung, and 
a broken clavicle.  Please be advised that 
[the appellant] hereby claims service 
connection for all conditions noted in his 
service medical records.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  "To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement."  Holton v. 
Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The first requirement listed above is satisfied if the claimant 
suffered from the claimed disability during sometime within the 
period when the claim was filed.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  

Certain chronic diseases, including arthritis, psychoses, and 
cardiovascular disease, may be presumed to have been incurred in 
or aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In several instances, the appellant has expressed his opinion as 
to the etiology of current reported symptoms.  For example, he 
has attributed currently experienced low back pain to slipping 
and falling on ships at sea.  The appellant is competent to 
report his symptoms as he experiences those symptoms.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, whether his 
symptoms are attributable to events during his first period of 
service is a question, under the facts of this case, to which a 
layperson is not competent to provide an opinion.  This is 
particularly true here where the period of service which could 
possibly provide a basis for a grant of service connection is 
followed by a long period of service which could not provide such 
a basis and there are reports of examination from that latter 
period of service.  

Claims for physical disabilities

Service treatment records from the appellant's period of 
honorable service are absent for mention of any of the claimed 
physical disabilities other than a July 1986 report of a referral 
for consultation; discussed below.  

Following the claim received in November 2006, the appellant 
submitted two VA FORMs 21-4142 AUTHORIZATION AND CONSENT TO 
RELEASE OF INFORMATION TO THE DEPARTMENT OF VETERANS AFFAIRS 
(VA), dated in December 2006.  In each he listed that he had 
treatment in July 1993 for the following:  upper extremity 
problems, jaw injury, lower extremity problems, concussion, 
collapsed lung, and addiction.  These forms identified Dr. 
"G.B." of Jackson Hospital and Dr. "J.D." of Oracoke Health 
Center.  

As explained in the duties to notify and assist section of this 
decision, no records were available from Dr. G.B.  The Orcacoke 
Health Center sent two pages of treatment records showing only 
that the appellant was being treated in 1994 for injuries 
suffered in a July 1993 accident.  

More evidence that the appellant suffered injuries in a July 1993 
accident is found in a Coast Guard medical consultation report 
from May 1998.  That report documents that the appellant was in 
an automobile accident in July 1993 which resulted in fractures 
of the C3 vertebra, mandible, and clavicle, and that he had low 
back pain since that accident.  

The Board finds that this is evidence that any thoracolumbar 
disability resulted from an incident after separation from 
honorable service, providing evidence against these claims of 
high probative weight.  

Other evidence of injuries from events outside of the appellant's 
honorable service is found in a January 1997 Coast Guard report 
of medical history, filled out by the appellant.  In that 
document, the appellant reported two motor vehicle accidents.  
First, that in a September 1981 motorcycle accident, he suffered 
a broken C3 vertebra and clavicle and had a collapsed lung.  
Second that he suffered facial and dental injuries in a July 1993 
automobile accident.  

The reported fractures in a 1981 accident clearly differs from 
the reports of those injuries in a July 1993 accident.  However, 
both accidents fall outside of the appellant's 1983 to 1991 
honorable service.  A January 1997 Coast Guard report of 
quadrennial medical examination indicates normal clinical 
evaluations of the appellant's chest and lungs, spine, and other 
musculoskeletal system.  

This 1997 report is strong evidence that, if the appellant did 
fracture a vertebra and clavicle and suffer a collapsed lung in a 
1981 accident, there were no residuals of those injuries.  
Conversely, if the injuries occurred in 1993, service connection 
is not available.  Under both circumstances, the evidence is 
unfavorable to his claims for service connection for a spine 
disability.  

A May 1998 Coast Guard treatment note is the first evidence of 
back pain.  That report also documents the appellant's statement 
that he suffered a fracture of his third cervical vertebra, 
mandible, and clavicle in a July 1993 automobile accident and had 
low back pain since that accident.  

Taken together, the Oracoke Health Center records, the May 1998 
treatment note, the 1997 examination and history reports, and the 
December Form 21-4142's are strong evidence that any spine 
disability resulted from an incident after the appellant was 
separated from honorable service.  Hence, this is evidence 
against his claims for service connection for this disability, 
even if it were shown that he suffers from the claimed 
disability.  

Florida Department of Corrections medical records show that the 
appellant had hypertension in June 2007.  The Board assumes, 
without deciding, that the appellant has sinusitis and back pain.  
However, the preponderance of the evidence is against a finding 
that hypertension, a disability of the back, or sinusitis, had 
onset or is relate to the appellant's period of honorable 
service.  

The May 1998 Coast Guard treatment notes document the appellant's 
report that his back pain began after a 1993 accident.  This is 
evidence against his claim because the first report of symptoms 
is many years after honorable service and even the appellant 
stated that the pain started after trauma which occurred after 
honorable service.  

In a letter received in November 2006, the appellant claimed that 
he suffers from back disabilities, including herniated discs, as 
the result of slipping and falling on wet decks of small boats 
and adverse sea conditions.  Whether the appellant has a back 
disability as the result of sea service ending more than 15 years 
ago, with intervening service on ships at sea, is too complex a 
question to be addressed by lay opinion evidence.  The 
appellant's opinion as to the etiology of any current back 
disability is not competent evidence.  

The first report of a sinusitis is found in February 1999 Coast 
Guard treatment notes which document that the appellant had 
sinusitis of one week duration.  The absence of the first mention 
of sinusitis until many years after his honorable service is 
evidence against his claim for service connection for sinusitis.  

A July 1998 treatment note shows that the appellant reported an 
allergy to wool and that he had suffered an allergic reaction to 
wool many years earlier during boot camp.  He reported shortness 
of breath and hives.  The service treatment records, which appear 
complete, as the records contain immunization and dental records 
back to 1983, do not mention earlier allergic reactions.  In July 
1998, the appellant was asymptomatic, there was no rash, and eye 
ear nose and throat examination was unremarkable.  In short, this 
note only records the appellant's report of a wool allergy and is 
not competent evidence that he had a wool allergy.  

Hence, the preponderance of evidence is against a finding that 
the appellant had any respiratory or other disability due allergy 
to wool during his honorable period of service.  Moreover, the 
appellant's report in 1998 that he had a wool allergy is not 
competent evidence.  

Highly probative evidence against all of the appellant's claims 
for service connection for physical disabilities is found in a 
January 1997 report of quadrennial medical examination and an 
associated report of medical history, the latter filled out by 
the appellant.  The report of medical examination indicates that 
the appellant had normal clinical evaluations of the following:  
sinuses, nose, lungs and chest, heart, vascular system, and spine 
and other musculoskeletal system.  Blood pressure was recorded as 
140/76 and there is no mention of high blood pressure or 
hypertension.  

In the report of medical history, the appellant indicated that he 
did not then have, nor had ever had, the following:  ear, nose, 
or throat trouble; chronic or frequent colds; sinusitis; asthma; 
shortness of breath; high or low blood pressure; arthritis, 
rheumatism, or bursitis; bone, joint, or other deformity; 
recurrent back pain; or neuritis.  

These reports, coming more than five years after separation from 
honorable service, and some nine year prior to when he filed his 
claims for service connection for physical disabilities, shows 
that any disease, injury, or residuals thereof, that he may have 
had during his honorable service had not resulted in any 
disability.  In other words, this is evidence against a finding 
that any current physical disability is unrelated to his 
honorable period of service.  

In summary, the preponderance of evidence of record, including 
evidence from the appellant's honorable period of service, his 
period of service for which he was discharged under dishonorable 
conditions, and the evidence since that discharge, is highly 
unfavorable to the appellant's claims for service connection for 
the claimed physical disabilities.  Simply stated, the Board 
finds that the service and post-service treatment records provide 
highly probative evidence against these claims, outweighing the 
appellant's statements.  Hence, his appeal as to those issues 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).  

PTSD

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a causal 
nexus between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of 
PTSD must comply with the criteria set forth in the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id., see also 38 
C.F.R. § 4.125(a) (2008).  

Recently VA revised its regulation regarding PTSD.  That revision 
relaxed the evidentiary requirements for proving the occurrence 
of an in-service stressor in cases where the claimed stressor 
related to the veteran's fear of hostile military or terrorist 
activity.  38 C.F.R. § 3.304(f) (2009) (as amended by 75 Fed. 
Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 
2010).  The revision did not change the requirement that there be 
a diagnosis of PTSD in accordance with the DSM-IV.  

The record is absent for a diagnosis of PTSD in accordance with 
the DSM-IV or a diagnosis that the appellant has PTSD due to 
events during his honorable period of service.  Competent 
evidence of record demonstrates that the appellant does not have 
PTSD related to his honorable period of service.  

From September 2001 to August 2002, Coast Guard clinical staff 
diagnosed general anxiety disorder, depressive disorder not 
otherwise specified, attention deficit disorder, and alcohol 
abuse.  Mental health records obtained from the Santa Rosa County 
Sheriff's Office document 2002 and 2003 diagnoses of depressive 
disorder, bipolar disorder and sexual abuse of a child.  These 
diagnoses tend to show that the appellant did not have PTSD prior 
to August 2002.  If he did have PTSD at that time, it is highly 
likely that at least one of the mental health professionals who 
examined him would have rendered a diagnosis of PTSD instead of 
or in addition to the diagnoses that were rendered.  

The only evidence of record showing that the appellant has PTSD 
is found in April to September 2007 mental health records from 
the Apalachee correctional facility.  That diagnosis does not 
include any indication that it was rendered in conformance with 
the DSM-IV.  More importantly, the records tend to show that the 
appellant's diagnosed PTSD is related to events coming many years 
after his honorable period of service.  

In that regard, mental health management notes from June 2007 
reported "AS FAR AS HIS ANXIETY AND DEPRESSION, HOWEVER, HE IS 
WORRIED ABOUT THE GENERAL ATMOSPHERE OF THE PRISON, HE FEELS 
TENSION, THAT HE HAS NEVER FELT, TO THIS EXTENT, BEFORE, HE 
SPECIFICALLY FEELS TREATMENT OF THE GENERAL POPULATION IS WORSE, 
THAN BEFORE."  

This sequence of diagnoses and the statement from June 2007 show 
that the appellant suffered from diagnosed mental diseases other 
than PTSD prior to 2007.  He was separated from honorable service 
some 16 years prior to the change in diagnoses and after 
incarceration for several years.  The June 2007 notes mention 
only his incarceration, not events occurring in military service 
prior to August 1991.  The Board thus finds that the record shows 
that the diagnosis of PTSD to be attributed to events which 
occurred after the appellant's honorable service.  The evidence 
of record is overwhelmingly unfavorable to his claim for service 
connection for PTSD based on his honorable period of service.   

The Board therefore must deny service connection for PTSD.  The 
basis for this denial is that the appellant has been diagnosed 
with PTSD arising from events which occurred after his honorable 
service and no evidence shows that he has PTSD due to any event 
that occurred during his period of honorable service.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Acquired psychiatric disorder

All evidence of record is against a finding that the appellant 
has an acquired psychiatric disorder with onset during his 
honorable period of service.  The January 1997 report of medical 
examination and report of medical history, already referenced, 
tends to show that the appellant had no psychiatric disability 
many years after separation from his honorable period of service.  

That report of medical examination shows a normal psychiatric 
clinical evaluation.  The appellant reported in the report of 
medical history that he did not then have, nor had ever had, 
depression or excessive worry or nervous trouble of any sort.  
Thus, by the appellant's own account he did not have any symptoms 
of an acquired psychiatric disability during his honorable period 
of service or for years after that service.  This is evidence 
against his claim for an acquired psychiatric disability.  

While the appellant is not competent to diagnose his own 
disability, by his own account, he reports that the events that 
gave rise to any psychiatric disabilities occurred after his 
period of honorable active service.  

The first report of psychiatric symptoms is found in February 
1999 Coast Guard treatment notes, over seven years after the 
appellant's period of honorable service.  These notes report the 
appellant's complaints of insomnia and anxiety.  Following this 
report are numerous psychiatric diagnoses, as listed in the 
section of this decision addressing the appellant's claim for 
service connection for PTSD.  

There is no competent evidence of record showing that the 
appellant's psychiatric disorders that had onset many years after 
separation from his honorable period of service were caused by 
his service.  As to the appellant's own opinion in this matter, 
under the facts of this case he has not demonstrated that he has 
the knowledge or training to render an opinion as to the cause of 
any current psychiatric disability.  

The Board finds that the question of whether the appellant 
currently has a psychiatric disability which had onset during his 
honorable period of service or was caused by his honorable period 
of service are questions too complex to be addressed by a 
layperson.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  This connection or etiology is not amenable to 
observation alone.  Rather it is common knowledge that such 
relationships are the subject of extensive research by scientific 
and medical professionals.  Hence, the appellant's opinion of the 
etiology of any current psychiatric disability is not competent 
evidence.  

As all competent evidence of record is unfavorable to a finding 
that the appellant's psychiatric disability had onset during his 
honorable period of service or is etiologically related to that 
service, service connection must remain denied.  The evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2009).  

Substance abuse

VA's General Counsel has concluded that direct service connection 
for a disability that is a result of a claimant's own abuse of 
alcohol or drugs (a substance abuse disability) is precluded for 
purposes of all VA benefits for claims filed after October 31, 
1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also 
VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  That is because 
section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Public Law No. 101- 508, § 8052, 104 Stat. 1388, 
1388-351, amended the status governing line of duty 
determinations and the definition of a "service-connected" 
disability.  38 U.S.C.A. §§ 101(16) and 105(a).  VA General 
Counsel precedent opinions are binding on the Board.  Brooks v. 
Brown, 5 Vet. App. 484 (1993).

The appellant filed his claim for service connection for 
substance abuse after October 31, 1990.  Therefore, to the extent 
that the appellant seeks service connection for substance abuse 
as directly related to his honorable service, the claim must be 
denied as a matter of law.  

The Federal Circuit has held that there can be service connection 
for a substance abuse disorder acquired as secondary to, or as 
symptoms of, service-connected disability.  Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  In this case, the appellant 
claimed service connection for alcohol abuse disorder as 
secondary to PTSD or a psychiatric disorder.  Although claimants 
can be service connected for alcohol and drug abuse on a 
secondary basis pursuant to 38 C.F.R. § 3.310(a), as noted above, 
a grant of service connection for PTSD, a psychiatric disability, 
or any other claimed disability, is not warranted. 

Consequently, because the appellant's claimed substance abuse 
disability has not been linked to any other service connected 
disabilities, he cannot obtain service connection for alcohol 
abuse under the provisions of section 3.310(a).  As there is no 
other legal vehicle whereby he can now obtain service connection, 
his claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in June 2005, August 2006, and December 
2006 that fully addressed all three notice elements.  The June 
2005 letter was sent to the appellant prior to the administrative 
decision finding that he was discharged under dishonorable 
conditions from the period of service from August 2, 1991 to 
December 12, 2002.  That letter informed the appellant that his 
eligibility for VA benefits depended on whether VA found his 
discharge to be dishonorable.  He was provided with the pertinent 
text of the controlling regulation, 38 C.F.R. § 3.12.  He was 
told to submit any evidence to support his story for why he was 
discharged.  In a July 2008 letter, the appellant's attorney 
cited to 38 C.F.R. § 3.354, the regulatory definition of 
insanity, as well as case law interpreting the regulation.  This 
demonstrates actual knowledge on the part of the appellant of 
that which VA failed to provide him in a VCAA notice letter.  

Additionally, although the VCAA notice letter did not instruct 
the appellant that VA would assist him in substantiating his 
claim by assisting him in obtaining evidence that he sufficiently 
identified, the appellant has requested VA's assistance and thus 
is fully aware that VA will assist him in this manner.  For 
example, in an August 2006 VA FORM 21-4142, the appellant 
essentially requested that VA assist him in obtaining records 
from Dr. Larson.  Those records were eventually associated with 
the claims file and consisted of a report of psychiatric 
evaluation regarding the appellant's psychiatric state at the 
time that he committed the acts that led to his discharge in 
2002.  Hence, the appellant had actual knowledge that VA would 
assist him in obtaining evidence relevant to a character of 
discharge determination.  

The August and December 2006 letters were sent prior to the RO's 
adjudication of the claims for service connection, addressed all 
three notice elements, and informed the appellant as to how VA 
assigns disability ratings and effective dates.  In the August 
letter, his claims for service connection for PTSD, addiction, 
depression, and anxiety were addressed.  The December 2006 letter 
addressed all claims that were subsequently perfected for appeal.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In short, any defect in notice in this case has not resulted in 
prejudice to the appellant and therefore remand to provide 
additional notice is not warranted.  See generally Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (explaining the rule of 
prejudicial error in the context of claims for VA disability 
benefits).

VA has a duty to assist the claimant in the development of the 
claim.  This duty includes assisting the claimant in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a appellant's claim for benefits, there are four 
factors for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

Unlike the case before the Board at this time, in Gardner the 
Veterans Court noted that the medical evidence of record did not 
address Mr. Gardner's mental state during the time frame 
surrounding the commission of the offenses that led to his 
dishonorable discharge and stressed that if the Board determined 
that no examination was necessary it must explain its reasons for 
that determination.  Gardner v. Shinseki, 22 Vet. App. 415, 422-
23.  (2009).  

What matters in this case, as far as the duty to assist with 
regard to the character of the appellant's second period of 
service, is whether VA has obtained all procurable evidence from 
the time period when the appellant committed the offenses that 
led to his discharge and whether VA has a duty to obtain an 
expert opinion as to whether the appellant was insane at the time 
of those acts.  

In the instant case there is medical evidence of record which 
addresses the appellant's mental state at the time of the 
offenses that led to his dishonorable discharge.  

In a May 2010 letter to his representative, the appellant 
expressed his belief that his service treatment record 
documentation of psychiatric treatment with medication proved 
that he was insane when he committed the offenses that led to his 
discharge.  
Of record are the original records of the appellant's treatment 
at the Pensacola base which show the medication prescribed for 
his diagnosed illnesses.  The records appear complete.  The Board 
finds that there are no outstanding relevant records for the time 
period of the appellant's offenses that have not been procured.  

The Board finds that VA has no duty to afford the appellant an 
examination or to obtain an expert opinion in this case.  The 
factors listed in 38 U.S.C.A. § 5103A with regard to expert 
opinions that are operative in this case are those listed above 
as (2) and (3).  

The appellant's service treatment and personnel records do not 
establish that he had disease which led to his crimes (and 
actually provides evidence against such a finding) and there is 
sufficient evidence of record for the Board to decide the issue 
of whether or not he was insane.  The psychiatric treatment 
records from the time of the offenses provide the Board with 
sufficient expert evidence to determine from those records that 
the appellant's offenses which led to his discharge were not acts 
resulting from disease.  For these reasons VA has no duty to 
afford the appellant an examination or obtain an expert opinion.  

Beyond the above, the Board finds that there is otherwise 
sufficient competent medical evidence of record to make a 
decision on the claim.  The records cited above clearly provides 
a basis for the Board to act at this time without the need to 
remand this case for a medical opinion regarding any issue.  The 
service and post-service records provide overwhelming evidence 
against all claims, for reasons the Board has attempted to 
describe above.  This case is clearly distinguishable from 
Gardner as the appellant was undergoing evaluations at the 
critical period in this case - the time period in which he 
committed the offences that caused his discharge.  Any further 
evaluation of the appellant in 2010 (or later) would have low 
probative value regarding the critical issue in this case as 
compared to the medical evidence cited above, which provides 
highly probative contemporaneous evidence against the claim to 
the point that any new medical opinion, obtained so many years 
after the events at issue, no matter what the medical opinion 
stated, would not provide a basis to grant the claims on a basis 
of "insanity" as defined by VA law because the evidence against 
such a finding is so overwhelming.  The Board would simply find 
that the more contemporaneous medical evidence is entitled to the 
greater probative weight, for reasons the Board has attempted to 
make clear.  Simply stated, particularly under Gardner, there is 
no basis to obtain a VA medical opinion.  The mental state of the 
appellant at the time of the commission of the offences is 
clearly indicated by the service treatment records, providing 
evidence against this claim that he was insane under VA 
regulations at the time of the offenses. 

Further, as cited in Gardner, 22 Vet. App. at 422, the Board 
finds that the evidence of record makes clear that no reasonably 
possibility exists that such assistance (in the form of a VA 
medical opinion) would aid in substantiating the claim.  The 
post-service records only provides more highly probative evidence 
against this claim.   

Neither the appellant nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


